SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q [x] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly period endedJune 30, 2014 [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File No. 0-53031 WESTMOUNTAIN DISTRESSED DEBT, INC. (Exact Name of Issuer as specified in its charter) Colorado 26-1315407 (State or other jurisdiction (IRS Employer File Number) of incorporation) oardwalk, Suite 202 Fort Collins, Colorado (Address of principal executive offices) (zip code) (970) 223-4499 (Registrant's telephone number, including area code) Check whether the issuer: (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports); and (2) has been subject to such filing requirements for the past 90 days.YesþNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T(Section 232.405 of this chapter) during the preceding 12 months(or such shorter period that the registrant was required to submit and post such files. YesþNo o Indicate by check mark whether the registrant is a large accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer,” and “small reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filero (Do not check if a smaller reporting company) Smaller reporting companyþ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act)Yes oNo þ The number of shares outstanding of the Registrant's common stock, as of the latest practicable date, August 8, 2014, was 1,983,150. FORM 10-Q West Mountain Distressed Debt, Inc. TABLE OF CONTENTS PART IFINANCIAL INFORMATION Item 1. Financial Statements Balance Sheets (Unaudited) atJune 30, 2014 and December 31, 2013 3 Statements of Operations (Unaudited) for the three and six months ended June 30, 2014 and 2013 4 Statement of Changes in Shareholders’ Equity (Unaudited) for the period December 31, 2013through June 30, 2014 5 Statements of Cash Flows (Unaudited) for thesix months ended June 30, 2014 and 2013 6 Notes to the Financial Statements (Unaudited) 7 Item 2. Management’s Discussion and Analysis and Plan of Operation 10 Item 3. Quantitative and Qualitative Disclosures About Market Risk 14 Item 4. Controls and Procedures 14 Item 4T. Controls and Procedures 14 PART IIOTHER INFORMATION Item 1. Legal Proceedings 14 Item 1A. Risk Factors 19 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 19 Item 3. Defaults Upon Senior Securities 19 Item 4. Submission of Matters to a Vote of Security Holders 19 Item 5. Other Information 19 Item 6. Exhibits 20 Signatures 21 - 2 - PART IFINANCIAL INFORMATION References in this document to "us," "we," or "Company" refer to West Mountain Distressed Debt, Inc. ITEM 1.FINANCIAL STATEMENTS WestMountain Distressed Debt, Inc. Balance Sheets June 30 December 31, Assets Cash $ $ Prepaid expenses Total assets $ $ Liabilities and Shareholders' Equity Liabilities: Accrued liabilities, related parties $ $ Accrued liabilities Total liabilities Commitments and contingencies Shareholders' (deficit) equity: Preferred stock, $.10 par value; 1,000,000 shares authorized, - - -0- shares issued and outstanding 2014 and 2013 Common stock, $.001 par value; 200,000,000 shares authorized, 1,983,150 shares issued and outstanding June 30, 2014 and 1,808,150 shares issued and outstanding December 31, 2013 Additional paid-in-capital Accumulated deficit ) ) Total shareholders' (deficit) equity ) Total liabilities and shareholders' (deficit) equity $ $ The accompanying notes are an integral part of these condensed financial statements. - 3 - WestMountain Distressed Debt, Inc. Statements of Operations For the three and six months ended June 30, 2014 and 2013 For the three months ended. For the six months ended June 30, June 30, Operating expenses Sales, general and administrative expense $ Total operating expenses Net loss from operations ) Other income/(expense) Interest income - Net loss before income taxes ) Provision for income taxes - Net loss $ ) $ ) $ ) $ ) Basic and diluted loss per share $ ) $ ) $ ) $ ) Basic and diluted weighted average common shares outstanding The accompanying notes are an integral part of these condensed financial statements. - 4 - WestMountain Distressed Debt, Inc. Statement of Changes in Shareholders' (Deficit) Equity For the period December 31, 2013 through June 30, 2014 Preferred Stock Common Stock Additional Par Par Paid-in Accumulated Shares Value Shares Value Capital Deficit Total Balance at December 31, 2013 - $
